 



Exhibit 10(j)
AMENDMENT TO THE ILLINOIS TOOL WORKS INC.
DIRECTORS’ DEFERRED FEE PLAN
     This Amendment to the Illinois Tool Works Inc. Directors’ Deferred Fee Plan
(the “Plan”) is made as of the 8th day of February, 2008 by the Board of
Directors of Illinois Tool Works Inc. (the “Company”).
R E C I T A L S
     The Plan, which was approved by the Board of Directors on February 9, 2007,
established effective May 5, 2006, is an amendment and restatement of, and
replacement by merger for: (i) the Company’s Outside Directors’ Deferred Fee
Plan, as established effective December 12, 1980; and (ii) the deferral
provisions of the Company’s Non-Officer Directors’ Fee Conversion Plan, as
approved by the Board on February 19, 1999 and amended December 15, 2000. All
capitalized terms not defined herein shall have the same meaning as in the Plan.
A M E N D M E N T
     The Definition of “Fair Market Value” in Section 1.13 of the Plan is hereby
amended and superseded in its entirety to provide as follows:
Fair Market Value:     The closing market price of Common Stock on the relevant
date, as reported in the New York Stock Exchange section (or any successor
thereto) of The Wall Street Journal, or, if no sales of Common Stock were
reported for that date, on the most recent preceding date on which Common Stock
was traded.

